BRADY, Justice:
The basic issues in this case are decided in accordance with the opinion rendered in Milner Enterprises, Inc. v. Jacobs, Miss., 207 So.2d 85, which opinion is being handed down concurrently with this opinion.
There is but one additional issue for determination in this cause, and conceding pro arguendo but not deciding that the contract theory would have been available to the appellant, nevertheless we hold that the evidence is insufficient to establish a contractual obligation on the part of the appellee.
For these reasons, the judgment is affirmed.
Affirmed.
ETHRIDGE, C. J., and RODGERS, PATTERSON and SMITH, JJ., concur.